DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “inner frame space”, “an upper mold part”, “a lower mold part”, “an abutting face”, “an upper sealing surface”, “a lower sealing surface”, “a fluid forming cavity”, “a protruding section”, “other lower or upper mold part”, “a first fluid cavity“, “a pressurized membrane face”, “a fluid forming tool mold”, and “a first closure pressing unit” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 23,  are objected to because of the following informalities: 
Claim 23 recited in lines 7, 8 and 10, the limitation “the frame space” is suggested to be replaced with “the inner frame space”,
Claim 25 recited in line 1, the limitation “the first membrane” is suggested to be replaced with “the first flexible membrane”,
Claim 26 recited in line 4, the limitation “the fluid cavity” is suggested to be replaced with “a first flexible membrane”,
Claims 27 and 28 recited in line 2, the limitation “the frame space” is suggested to be replaced with “the inner frame space”,
Claim 29 recited in lines 1-3, the limitation “the first shifting unit being adapted to be shifted from a shifting minimum height to a shifting maximum height and vice versa” is suggested to be replaced with “the first shifting unit being adapted to be shifted from a shifting minimum height to a shifting maximum height and from the shifting maximum height to the shifting minimum height”,
Claims 30 recited in line 12, the limitation “in a first, open position” is suggested to be replaced with “in a first open position”,
Claims 30 recited in line 14, the limitation “in a second, closed position” is suggested to be replaced with “in a second closed position”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 in line 26, recited the limitations “a pressure closing force” is indefinite, it is unclear what structure is being claimed.
Claim 23 in lines 12-13, claim 27 in line 2 and claims 28 in line 2 recited the limitations “a functional serial arrangement” is indefinite, it is unclear what arrangement is a “functional serial arrangement”, clarity is needed.
Claims 27 and 28 in line 4, recited the limitations “a pressure closing force” is indefinite, it is unclear if it is the same force recited in claim 23 or a different force and it is unclear what structure is being claimed.
Claims 27 in lines 11-12, recited the limitations “a source of a pressurized fluid” is indefinite, it is unclear if it is the same limitation “a pressurized closure pressing fluid source” recited in claim 23 or a new limitation.
Claim 28 in lines 11-13, recited the limitations “the fluid cavities or fluid cavity” is indefinite, it is unclear if Applicant is referring the plurality of second fluid cavities only or the cavities also include the first fluid cavity of claim 23.
Claims 30 recited in line 14, the limitation “a second, closed position” is indefinite, this recitation it is unclear since there is not “a first closed position” recited in the claims
Claims 31 recited in line 15, the limitation “the second recess plate”. There is insufficient antecedent basis for this limitation in the claim.
Claims 32 recited in lines 1-2, the limitation “the first and the second recess unit comprises at least two recesses” is indefinite, are these recesses additional from the recesses of the parent claims or is it supposed to be recited as “the first and the second recess unit comprises both at least two recesses”.
Claims 32 recited in lines 2-3, the limitation “the first and the second protrusion unit comprises at least two protrusions” is indefinite, are these protrusions additional from the protrusions of the parent claims or is it supposed to be recited as “the first and the second protrusion unit comprises both at least two protrusions”.
Claims 33 recited in lines 1-2, the limitation “the first and the second recess units comprises at least one recess and at least one protrusion” is indefinite, are these recesses and protrusions additional from the recesses and protrusions of the parent claims or is it supposed to be recited as “the first and the second recess units comprises each at least one recess and at least one protrusion“.
Claims 33 recited in lines 2-3, the limitation “the first and the second protrusion unit comprises at least one protrusion and at least one recess” is indefinite, are these recesses and protrusions additional from the recesses and protrusions of the parent claims or is it supposed to be recited as “the first and the second protrusion unit comprises each at least one protrusion and at least one recess”.
Claim 35 in line 2, recited the limitations “a fluid forming tool mold” is indefinite, it is unclear if it is the same fluid forming tool mold recited in claim 23 or a new limitation.
Claim 35 in lines 13-15, recited the limitations “a protruding section which protrudes above the sealing surface of the upper or lower mold part comprising the fluid forming cavity in the direction towards the respective other lower or upper mold part” is indefinite, this limitation is not understood.
Claims 36 and 37 recited the limitations “the fluid forming pressure” There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Further Examiner notes the above listing of 35 U.S.C.112 rejections are not conclusive, Applicant is required to review all of the claims for compliance to 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-28 and 35 are rejected (as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Jansen EP Patent (1,462,191) hereinafter Jansen.
Regarding claim 23,
Jansen discloses a fluid forming apparatus (see fig.1-4), comprising: 
a main frame (see fig 1) further comprising at least two tensile frame struts (see fig 1) extending along a clamping axis (see fig 1) and adapted to carry a tensile force along the clamping axis, 
wherein the main frame (see fig 1) circumscribes an inner frame space (space inside the dash-line see fig.1) which extends along the clamping axis and is delimited by an upper and a lower frame plate at two sides opposed to each other along the clamping axis (see fig.1), and 
wherein the upper and the lower frame plate are connected with each other by the at least two tensile frame struts (see fig.1); 

    PNG
    media_image1.png
    581
    765
    media_image1.png
    Greyscale

an upper pressure plate (11’) arranged inside the frame space; a lower pressure plate (11) arranged inside the frame space; 
a tool space (see fig.1) disposed between the upper and the lower pressure plates (11,11’), the tool space being adapted to take up a fluid forming tool mold (1); 
a first closure pressing unit (11’,12’, see equivalent structures 11,12 in fig.1-2 for illustration of series arrangement) arranged inside the frame space in a functional serial arrangement to the upper and lower pressure plates (11,11’) such that by a pressure force (pressure from element 11’ to element 2) exerted by the first closure pressing unit (11’,12’), 
a pressure closing force (the force is recited in pag.13 lines 36-39 and pag.14 lines 1-8) along the clamping axis is exerted onto the upper and lower pressure plates (11,11’); 
wherein the upper pressure plate (11’), the lower pressure plate (11), the tool space (see fig.1) and the first closure pressing unit (11’,12’) are arranged in a serial arrangement along the clamping axis and the first closure pressing unit (11’,12’) comprises a first fluid cavity (15’ or each space occupied by element 10’), the first fluid cavity (15’) being delimited by a first flexible membrane (13’) and being connected to a pressurized closure pressing fluid source (a fluid source (i.e. tank, accumulator) is inherent in a pressurized fluid system).
Examiner notes, basic elements of a hydraulic/pneumatic (Fluid) system, a reservoir/tank, a filter, a motor/pump, a pressure regulator, valve(s), pipes/conductors, accumulator and actuators/cylinder(s), therefore those elements are inherent in a hydraulic/pneumatic (Fluid) system. 
Regarding claim 24,
Jansen discloses wherein the upper and the lower pressure plates (11,11’) comprise a tool surface area (see fig.1) lying in a plane perpendicular to the clamping axis and facing towards the tool space and wherein the first membrane (13’) comprises either or both a pressurized membrane face having a size of at least 75% of the tool surface area or a rectangular geometry in a plane perpendicular to the clamping axis (better illustrated in fig.4).
Regarding claim 25,
Jansen discloses wherein the first membrane (13’) is composed of a plurality of membranes arranged adjacent to each other and lying in a plane perpendicular to the clamping axis (see each element 13’, illustrated as element 13 in fig.2).

    PNG
    media_image2.png
    383
    588
    media_image2.png
    Greyscale

Regarding claim 26,
Jansen discloses a first stamp plate (10’, recited as a piston), the first stamp plate (10’, see fig.1-3) extending perpendicular to the clamping axis (see fig.1-2),and being displaceable along the clamping axis (see page 12 lines 4-9), 
wherein the first membrane (13’) has a first membrane surface facing towards the fluid cavity (15’, best illustrated as 15 in fig.4) and a second membrane surface (see fig.2) abutting the first stamp plate (10’).
Regarding claim 27,
Jansen discloses a second closure pressing unit (11,12) arranged inside the frame space in a functional serial arrangement (fig.1-2 for illustration of series arrangement) to the upper and lower pressure plate (11,11’) such that by a pressure force (pressure from element 11 to element 3) exerted by the second closure pressing unit (11,12), 
a pressure closing force (the force is recited in pag.13 lines 36-39 and pag.14 lines 1-8) along the clamping axis is exerted onto the upper and lower pressure plates (11,11’); 
wherein the first (11’,12’) and the second (11,12) closure pressing unit, the upper pressure plate (11’), the lower pressure plate (11), and the tool space (see fig.1) are arranged in a serial arrangement along the clamping axis (see fig.1 and 2); and 
wherein the second closure pressing unit (11,12) comprises a single or a plurality of second fluid cavities (15 or each space occupied by element 10) and a corresponding single or a plurality of second flexible membranes (see each element 13 in fig.2), each of the second fluid cavities (15) being delimited by a second flexible membrane (13) and connected to a source of a pressurized fluid (i.e. tank, accumulator) is inherent in a pressurized fluid system).
Regarding claim 28,
Jansen discloses a second closure pressing unit (11,12) arranged inside the frame space in a functional serial arrangement (fig.1-2 for illustration of series arrangement) to the upper and lower pressure plate (11,11’) such that by a pressure force (pressure from element 11 to element 3) exerted by the second closure pressing unit (11,12), 
a pressure closing force (the force is recited in pag.13 lines 36-39 and pag.14 lines 1-8) along the clamping axis is exerted onto the upper and lower pressure plates (11,11’); 
wherein the first (11’,12’) and the second (11,12) closure pressing unit, the upper pressure plate (11’), the lower pressure plate (11), and the tool space (see fig.1) are arranged in a serial arrangement along the clamping axis (see fig.1 and 2); and
wherein the second closure pressing unit (11,12) comprises a plurality of second fluid cavities (15 or each space occupied by element 10), the second fluid cavities (15) being arranged in an adjacent arrangement in a direction perpendicular to the clamping axis (see each element 15 in fig.2), and 
wherein a piston (10) is disposed in each of the fluid cavities (15), the piston (10) sealing the fluid cavity (15), respectively, and being moveable in a direction along the clamping axis in relation to the fluid cavity (15, see page 12 lines 4-9)).
Regarding claim 35,
Jansen discloses a fluid forming tool mold (1), wherein the fluid forming tool mold comprises an upper mold part (2) and a lower mold part (3), the upper and lower mold part (2,3) being positioned one on the other in relation to the clamping axis such that an abutting face of the upper mold part (2) faces an abutting face of the lower mold part (3, see fig.1), the abutting face of the upper mold part establishes an upper sealing surface, and the abutting face of the lower mold part establishes a lower sealing surface (see fig.1); 
wherein the sealing surfaces surround a fluid forming cavity (4) provided in an abutting face of one of the upper and lower mold part (see fig.1); 
wherein the corresponding other part of the upper and lower mold part comprises a fluid channel (17, best illustrated in fig.4) connected to a pressurized molding fluid source (a fluid source (i.e. tank, accumulator) is inherent in a pressurized fluid system), the fluid channel (17) having an opening (opening, best illustrated in fig.4) in the abutting face opposed to the fluid forming cavity (4); and 
wherein the upper or lower mold part (2,3) comprising the fluid forming cavity (4) further comprises a protruding section which protrudes above the sealing surface of the upper or lower mold part comprising the fluid forming cavity in the direction towards the respective other lower or upper mold part.
Response to Arguments
The claims 29-34, 36-43 have not been further treated as it applies to prior art, clarification is required to facilitate a clear understanding of the claimed invention and the protection sought.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725